

EXHIBIT 10.3






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF
THIS EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF
THIS EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.



















TECHNICAL TRANSFER AND SERVICE AGREEMENT









 
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
 
 
Page


 
 
 
 
 
ARTICLE 1.
 
DEFINITIONS
1


 
 
 
 
 
1.1


 
"Act"
1


 
 
 
 
1.1


 
"Additional Services"
2


 
 
 
 
1.2


 
"Affiliate(s)"
2


 
 
 
 
1.4


 
"Agreement"
2


 
 
 
 
1.5


 
"API"
2


 
 
 
 
1.6


 
"Applicable Law"
2


 
 
 
 
1.7


 
"Base Fee"
2


 
 
 
 
1.8


 
"Bill Back Items"
2


 
 
 
 
1.9


 
"Capital Expenditures"
2


 
 
 
 
1.10


 
"[**] Filling Area"
2


 
 
 
 
1.11


 
"Certificate of Analysis"
2


 
 
 
 
1.12


 
"Change of Control"
2


 
 
 
 
1.13


 
"Claim"
2


 
 
 
 
1.14


 
"Completion of the Tech Transfer"
2


 
 
 
 
1.15


 
"Confidentiality Agreement"
3


 
 
 
 
1.16


 
"Control" or "Controlled"
3


 
 
 
 
1.17


 
"Discretionary Manufacturing Changes"
3


 
 
 
 
1.18


 
"Effective Date"
3


 
 
 
 
1.19


 
"EMA"
3


 
 
 
 
1.20


 
"Equipment"
3


 
 
 
 
1.21


 
"Exploit"
3


 
 
 
 
1.22


 
"Facility"
3


 
 
 
 
1.23


 
"FDA"
3


 
 
 
 
1.24


 
"FDA Approval Date"
3


 
 
 
 
1.25


 
"GMP"
3


 
 
 
 
1.26


 
"Indemnification Claim Notice"
3


 
 
 
 
1.27


 
"Indemnified Party"
3


 
 
 
 


i


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
Page


 
 
 
 
1.28


 
"Indemnifying Party"
3


 
 
 
 
1.29


 
"Key Technical Assumptions"
3


 
 
 
 
1.30


 
"Loss"
4


 
 
 
 
1.31


 
"Maintenance"
4


 
 
 
 
1.32


 
"Make Good Costs"
4


 
 
 
 
1.33


 
"Manufacture" and "Manufacturing Services"
4


 
 
 
 
1.34


 
"Manufacturing and Supply Agreement"
4


 
 
 
 
1.35


 
"Manufacturing Suite A-2"
4


 
 
 
 
1.36


 
"Manufacturing Suite B-2"
4


 
 
 
 
1.37


 
"Manufacturing Suites"
4


 
 
 
 
1.38


 
"Materials"
4


 
 
 
 
1.39


 
"NDA"
4


 
 
 
 
1.40


 
"NDC"
5


 
 
 
 
1.41


 
"Pacira"
5


 
 
 
 
1.42


 
"Pacira Indemnified Parties"
5


 
 
 
 
1.43


 
"Pacira Manufacturing Equipment"
5


 
 
 
 
1.44


 
"Pacira Purchased Patheon Manufacturing Equipment"
5


 
 
 
 
1.45


 
"Pacira On Site Representative"
5


 
 
 
 
1.46


 
"Pacira Manufacturing Process"
5


 
 
 
 
1.47


 
"Party" and "Parties"
5


 
 
 
 
1.48


 
"Patheon"
5


 
 
 
 
1.49


 
"Patheon Indemnified Parties"
5


 
 
 
 
1.50


 
"Patheon Manufacturing Equipment"
5


 
 
 
 
1.51


 
"Person"
5


 
 
 
 
1.52


 
"Process Support and Validation Fees"
5


 
 
 
 
1.53


 
"Product"
5


 
 
 
 
1.54


 
"Project Manager"
5


 
 
 
 
1.55


 
"Proprietary Information"
5


 
 
 
 


ii


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
Page


 
 
 
 
1.56


 
"Quality Agreement"
5


 
 
 
 
1.57


 
"Regulatory Approval"
6


 
 
 
 
1.58


 
"Regulatory Authority"
6


 
 
 
 
1.59


 
"Remediation Period"
6


 
 
 
 
1.60


 
"Required Manufacturing Changes"
6


 
 
 
 
1.61


 
"Services"
6


 
 
 
 
1.62


 
"Specifications"
6


 
 
 
 
1.63


 
"Steering Committee"
6


 
 
 
 
1.64


 
"Strategic Co-Production Agreement"
6


 
 
 
 
1.65


 
"Suite A-2 10Q"
6


 
 
 
 
1.66


 
"Suite B-2 10Q"
6


 
 
 
 
1.67


 
"Technology"
6


 
 
 
 
1.68


 
"Term"
7


 
 
 
 
1.69


 
"Territory"
7


 
 
 
 
1.70


 
"Timeline"
7


 
 
 
 
1.71


 
"Transfer Services"
7


 
 
 
 
1.72


 
"Transfer Services Termination Costs"
7


 
 
 
 
 
ARTICLE 2.
 
TRANSFER SERVICES
7


 
 
 
 
 
2.1


 
Description of Transfer Services
7


 
 
 
 
2.2


 
Payments for Transfer Services
8


 
 
 
 
2.3


 
Modifications
8


 
 
 
 
2.4


 
Pacira's Responsibilities
8


 
 
 
 
2.5


 
Patheon's Responsibilities
10


 
 
 
 
2.6


 
Equipment
10


 
 
 
 
2.7


 
Pacira On Site Representatives; Reporting of Results; Project Managers
10


 
 
 
 
2.8


 
Dispute Resolution
11


 
 
 
 
2.9


 
Ownership
12


 
 
 
 
2.10


 
Non-Solicit
12


 
 
 
 


iii


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
Page


 
 
 
 
2.11


 
Compliance Audits
13


 
 
 
 
2.12


 
Materials
13


 
 
 
 
2.13


 
Bill Back Items
13


 
 
 
 
2.14


 
Additional Services
13


 
 
 
 
2.15


 
Storage
14


 
 
 
 
2.16


 
Shipping
14


 
 
 
 
2.17


 
Changes in Applicable Law
14


 
 
 
 
2.18


 
Base Fees
14


 
 
 
 
 
ARTICLE 3.
 
CONFIDENTIALITY
14


 
 
 
 
 
3.1


 
Confidentiality Obligations
14


 
 
 
 
3.2


 
Press Releases; Use of Trademarks
15


 
 
 
 
3.3


 
Injunctive Relief
15


 
 
 
 
ARTICLE 4.
 
PACIRA'S REPRESENTATIONS, WARRANTIES, AND COVENANTS
15


 
 
 
 
 
4.1


 
Commercially Reasonable Efforts
15


 
 
 
 
4.2


 
Additional Representations, Warranties, and Covenants of Pacira
15


 
 
 
 
ARTICLE 5.
 
PATHEON'S REPRESENTATIONS, WARRANTIES, AND COVENANTS
16


 
 
 
 
5.1


 
Commercially Reasonable Efforts
16


 
 
 
 
5.2


 
Qualified Personnel and Transfer Services
16


 
 
 
 
5.3


 
Additional Representations, Warranties, and Covenants of Patheon
16


 
 
 
 
5.4


 
Disclaimer
18


 
 
 
 
ARTICLE 6.
 
GENERAL REPRESENTATION AND WARRANTIES
18


 
 
 
 
6.1


 
Power and Authorization
18


 
 
 
 
6.2


 
Enforceability
18


 
 
 
 
6.3


 
No Conflict
18


 
 
 
 
6.4


 
Compliance with Applicable Law
18


 
 
 
 
ARTICLE 7.
 
INDEMNIFICATION
19


 
 
 
 
7.1


 
Indemnification by Pacira
19


 
 
 
 
7.2


 
Indemnification by Patheon
19


 
 
 
 


iv


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
Page


 
 
 
 
7.3


 
Indemnification Procedures
20


 
 
 
 
7.4


 
Limitation of Liability
21


 
 
 
 
7.5


 
Re-performance
22


 
 
 
 
ARTICLE 8.
 
TERM AND TERMINATION
22


 
 
 
 
8.1


 
Term
22


 
 
 
 
8.2


 
Termination
22


 
 
 
 
8.3


 
Termination by Pacira
22


 
 
 
 
8.4


 
Termination by Mutual Agreement
22


 
 
 
 
8.5


 
Termination for Default
22


 
 
 
 
8.6


 
Bankruptcy; Insolvency
23


 
 
 
 
8.7


 
Cross Termination
23


 
 
 
 
8.8


 
No Release
23


 
 
 
 
8.9


 
Obligations
23


 
 
 
 
8.10


 
Survival
23


 
 
 
 
8.11


 
Rights and Duties Upon Termination
23


 
 
 
 
ARTICLE 9.
 
MISCELLANEOUS
25


 
 
 
 
9.1


 
Notices
25


 
 
 
 
9.2


 
Force Majeure
25


 
 
 
 
9.3


 
Independent Contractor
26


 
 
 
 
9.4


 
Waiver
26


 
 
 
 
9.5


 
Entire Agreement
26


 
 
 
 
9.6


 
Assignment; Change of Control
26


 
 
 
 
9.7


 
Amendment; Modification
26


 
 
 
 
9.8


 
Subcontractors
27


 
 
 
 
9.9


 
Governing Law
27


 
 
 
 
9.10


 
Severability
27


 
 
 
 
9.11


 
Construction
27


 
 
 
 
9.12


 
Third Party Beneficiaries
28


 
 
 
 


v


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 
 
 
Page


 
 
 
 
9.13


 
Further Assurances
28


 
 
 
 
9.14


 
Counterparts
28


 
 
 
 
9.15


 
Taxes
28




vi


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




TECHNICAL TRANSFER AND SERVICE AGREEMENT
This TECHNICAL TRANSFER AND SERVICE AGREEMENT (this “Agreement”), dated as of
April 4, 2014 (the “Effective Date”), is made by and between Pacira
Pharmaceuticals, Inc., a California corporation having its principal place of
business at 5 Sylvan Way, Parsippany, NJ 07054, United States (“Pacira”), and
Patheon UK Limited, a company incorporated in England and Wales having its
principal place of business at Kingfisher Drive, Covingham, Swindon, SN35BZ,
United Kingdom (“Patheon”). Pacira and Patheon are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Pacira has a commercial interest in the manufacture, packaging and
commercialization of a bupivacaine liposome injectable suspension delivered
through Pacira’s proprietary DepoFoam® technology and manufactured using the
Pacira Manufacturing Process, which is presently sold in the United States by
Pacira under the trademark EXPAREL® and may be sold in the future in and outside
of the United States under the EXPAREL® trademark or any other trademarks, by
Pacira or its licensees (the “Product”);
WHEREAS, concurrently herewith, the Parties are executing a strategic
co-production agreement (the “Strategic Co-Production Agreement”) and a
manufacturing and supply agreement (the “Manufacturing and Supply Agreement”)
pursuant to which Patheon would be a manufacturer, packager, and supplier of the
Product; and a Confidentiality Agreement (defined below) for the purpose of
protecting each Party’s Proprietary Information; and
WHEREAS, in anticipation of the Manufacturing and Supply Agreement and the goods
and services that Patheon will supply thereunder, the Parties desire to enter
into a binding agreement pursuant to which Patheon would undertake certain
technical transfer and construction services in order to validate and scale up
portions of Pacira’s technology package and prepare Patheon’s facilities for the
manufacture and packaging of the Product;
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:
ARTICLE 1
DEFINITIONS
The following terms will have the meanings set forth below. Unless the context
indicates otherwise, the singular will include the plural and the plural will
include the singular. Any term not defined hereunder shall have the meaning
ascribed to such term in the Manufacturing and Supply Agreement.
1.1    “Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended.





 
 

[**] - Indicates certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




1.2     “Additional Services” means any services requested and approved by
Pacira that supplement Patheon’s regular performance of the Services as
described in Schedule 2.1(a) of the Manufacturing and Supply Agreement.
1.3     “Affiliate(s)” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For the purposes of
this Section 1.3 only, a Person will be regarded as in control of another Person
if such Person owns, or directly or indirectly controls, more than 50% of the
voting securities (or comparable equity interests) or other ownership interests
of the other Person, or if such Person directly or indirectly possesses the
power to direct or cause the direction of the management or policies of the
other Person, whether through the ownership of voting securities, by contract,
or any other means whatsoever.
1.4    “Agreement” has the meaning set forth in the preamble hereto.
1.5    “API” means the active pharmaceutical ingredient bupivacaine.
1.6    “Applicable Law” means applicable United States and foreign federal,
state, and local laws, orders, rules, regulations, guidelines, standards,
customs and ordinances, including, without limitation, (to the extent they are
applicable) those of the FDA (including the Act), and those of the EMA, and
those of any comparable foreign Regulatory Authorities.
1.7    “Base Fee” means the monthly fee paid by Pacira in consideration for the
Services, as more specifically set forth in Exhibit 2.2-A attached to this
Agreement and Schedule 2.1(a) of the Manufacturing and Supply Agreement. For the
avoidance of doubt, Base Fees do not include Capital Expenditures, Product Fees
(as defined in the Manufacturing and Supply Agreement), Material Costs (as
defined in the Manufacturing and Supply Agreement), or charges for Bill Back
Items or Additional Services.
1.8    “Bill Back Items” means items and services set forth in Schedule 2.1(a)
of the Manufacturing and Supply Agreement that are used or necessary in
connection with the Manufacture of the Products and which result in a nominal
cost to Pacira.
1.9    “Capital Expenditures” has the meaning set forth in Section 2.2.
1.10    “[**] Filling Area” has the meaning set forth in Section 2.1.
1.11    “Certificate of Analysis” has the meaning set forth in Section 1.9 of
the Manufacturing and Supply Agreement.
1.12    “Change of Control” has the meaning set forth in Schedule 10.6 of the
Manufacturing and Supply Agreement.
1.13    “Claim” has the meaning set forth in Section 7.3(a).
1.14    “Completion of the Tech Transfer” has the meaning set forth in Section
8.2.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.15    “Confidentiality Agreement” has the meaning set forth in Section 3.1.
1.16    “Control” or “Controlled” means ownership or the right by a Party to
assign or grant a license or sublicense under intellectual property rights to
the other Party of the scope set forth herein, without breaching the terms of
any agreement with a Third Party.
1.17    “Discretionary Manufacturing Changes” has the meaning set forth in
Exhibit 2.1-F.
1.18    “Effective Date” has the meaning set forth in the Preamble.
1.19    “EMA” means the European Medicines Agency.
1.20    “Equipment” means any equipment used in the Manufacture of the Product.
1.21    “Exploit” means to make, have made, import, use, sell, offer for sale,
or otherwise dispose of the Product or process, including the research,
development (including the conduct of clinical trials), registration,
modification, enhancement, improvement, manufacture, storage, formulation,
optimization, export, transport, distribution, promotion, or marketing of the
Product or process.
1.22    “Facility” means the facility of Patheon located at Kingfisher Drive,
Swindon, Wiltshire SN3 5BZ, United Kingdom.
1.23    “FDA” means the United States Food and Drug Administration and any
successor organization thereto and all agencies under its direct control.
1.24    “FDA Approval Date” means the date of receipt of FDA approval for
Patheon’s manufacturing, testing, and packaging for the Product from
Manufacturing Suite A-2.
1.25    “GMP” means the current good manufacturing practices applicable from
time to time to the Manufacturing of the Product, or any intermediate of the
Product, pursuant to Applicable Law, including those promulgated under the Act
at 21 C.F.R. (chapters 210 and 211), and those promulgated under EC Directive
2003/94/EC, together with the latest FDA and EMA guidance documents pertaining
to manufacturing and quality control practices, all as updated, amended and
revised from time to time.
1.26    “Indemnification Claim Notice” has the meaning set forth in Section
7.3(a).
1.27    “Indemnified Party” has the meaning set forth in Section 7.3(a).
1.28    “Indemnifying Party” has the meaning set forth in Section 7.3(a).
1.29    “Key Technical Assumptions” has the meaning set forth in Exhibit 2.1-D.
1.30    “Loss” means any claims, lawsuits, judgments, suits, actions, losses,
damages, liabilities, penalties, costs, and expenses (including reasonable
attorneys’ fees and disbursements).





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.31    “Maintenance” means the maintenance of Equipment and Facilities in
satisfactory operating condition, including the performance of systematic
inspection and service of Equipment.
1.32    “Make Good Costs” has the meaning set forth in Section 8.11(c).
1.33    “Manufacture” and “Manufacturing Services” means the manufacturing,
processing, formulating, filling, packaging, labeling, storage, handling, and
quality control testing of Materials or of a pharmaceutical product.
1.34    “Manufacturing and Supply Agreement” has the meaning set forth in the
Preamble.
1.35    “Manufacturing Suite A-2” means the manufacturing suite at the Facility,
whose footprint is attached as Exhibit 2.1-A to this Agreement, which footprint
and engineering approach shall be revised by the Parties in order to adapt the
Manufacturing Suite A-2 to Pacira’s Manufacturing Process, as set forth in
Section 2.1 hereto.
1.36    “Manufacturing Suite B-2” means the manufacturing suite at the Facility,
whose footprint is attached as Exhibit 2.1-A to this Agreement, which footprint
and engineering approach shall be revised by the Parties in order to adapt the
Manufacturing Suite B-2 to Pacira’s Manufacturing Process, as set forth in
Section 2.1 hereto.
1.37    “Manufacturing Suites” means Manufacturing Suite A-2, Manufacturing
Suite B‑2 together with the areas identified in the plan attached as Exhibit
2.1-A as the areas for the Filling and Support Operations and Secondary
Operations. The footprint of the Manufacturing Suites is attached as Exhibit
2.1-A to this Agreement. Such footprint is diagrammatic in nature and is
intended to generally depict the location and approximate size of current spaces
allocated to Pacira. Such footprint may be amended to be specifically adapted to
the Manufacture of the Product, and the Parties shall agree upon the definitive
footprint, taking into account parameters such as the exact design of the space,
space classifications, code requirements, equipment, materials, personnel, waste
stream process flows, equipment sizing and utility requirements.
1.38    “Materials” means all API, lipids, excipients and processing aids, and
processing, filling and packaging components, used in connection with the
Manufacture of the Product and listed in Schedule 1.49 of the Manufacturing and
Supply Agreement, as amended prior to Product launch, based on the Parties’ most
recent usage experience rate, and to reflect changes to the Specifications.
1.39    “NDA” means the new drug application for a product, including the
Product, requesting permission to place a drug on the market in accordance with
21 C.F.R. Part 314, and all supplements filed pursuant to the requirements of
the FDA, including all documents, data, and other information filed concerning
such product that are necessary for FDA approval to market such product in the
Territory.
1.40    “NDC” means “national drug code,” a unique three-segment number, which
is a universal product identifier for human drugs.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.41    “Pacira” has the meaning set forth in the Preamble.
1.42    “Pacira Indemnified Parties” has the meaning set forth in Section 7.2.
1.43    “Pacira Manufacturing Equipment” has the meaning set forth in Exhibit
2.1-F.
1.44     “Pacira On Site Representative” has the meaning set forth in Section
2.7.
1.45    “Pacira Purchased Patheon Manufacturing Equipment” has the meaning set
forth in Exhibit 2.1-F.
1.46    “Pacira’s Manufacturing Process” means Pacira’s proprietary process for
Manufacturing the Product, and each intermediate of the Product, using the
DepoFoam® technology as approved by the FDA as of the Effective Date.
1.47    “Party” or “Parties” has the meaning set forth in the Preamble.
1.48    “Patheon” has the meaning set forth in the Preamble.
1.49    “Patheon Indemnified Parties” has the meaning set forth in Section 7.1.
1.50    “Patheon Manufacturing Equipment” has the meaning set forth in Exhibit
2.1-F.
1.51    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other similar entity or organization, including a government
or political subdivision, department, or agency of a government.
1.52    “Process Support and Validation Fees” has the meaning set forth in
Section 2.2.
1.53    “Product” has the meaning set forth in the Recitals hereto, in finished,
packaged form or finished, unpackaged form, according to the Specifications.
1.54    “Project Manager” has the meaning set forth in Section 2.7(c).
1.55    “Proprietary Information” has the meaning set forth in the
Confidentiality Agreement.
1.56    “Quality Agreement” has the meaning set forth in Section 3.1 of the
Manufacturing and Supply Agreement.
1.57    “Regulatory Approval” means any and all approvals (including pricing and
reimbursement approvals), licenses, registrations, or authorizations of any
Regulatory Authority necessary to Exploit the Product in any country in the
Territory, including any (a) approval of a Product, Marketing Authorization and
supplements and amendments thereto; (b) pre- and post-approval marketing
authorizations (including any prerequisite Manufacturing approval or





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




authorization related thereto); (c) labeling approval; and (d) technical,
medical, and scientific licenses.
1.58    “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local regulatory agencies,
departments, bureaus, commissions, councils, or other government entities
regulating or otherwise exercising authority with respect to the Exploitation of
the Product in the Territory.
1.59    “Remediation Period” has the meaning set forth in Section 8.5.
1.60    “Required Manufacturing Changes” has the meaning set forth in Exhibit
2.1-F.
1.61    “Services” means the (a) Manufacturing Services performed by Patheon
pursuant to the Manufacturing and Supply Agreement; and (b) the Transfer
Services performed by Patheon under this Agreement.
1.62    “Specifications” means the specifications for each presentation of
Product (i.e., the dosage forms in Schedule 1.82 of the Manufacturing and Supply
Agreement) given by Pacira to Patheon relating to the specifications of the
Materials; the manufacturing specifications, directions and processes; the
storage requirements; all environmental, health and safety information for the
Product including material safety data sheets and the finished Product
specifications, packaging specifications and shipping requirements for the
Product, as amended, modified, or supplemented from time to time in accordance
with the specifications set forth in the applicable NDA for the Product.
1.63    “Steering Committee” has the meaning set forth in the Strategic
Co-Production Agreement.
1.64    “Strategic Co-Production Agreement” has the meaning set forth in the
Recitals.
1.65    “Suite A-2 IOQ” means the completion of the installation qualification
and operational qualification of Manufacturing Suite A-2’s Equipment, computer
systems, utilities and manufacturing area, enabling the initiation of technical
transfer activities as indicated by the delivery by Patheon to Pacira of the
interim IOQ report for Manufacturing Suite A-2.
1.66    “Suite B-2 IOQ” means the completion of the installation qualification
and operational qualification of Manufacturing Suite B-2’s Equipment, computer
systems, utilities and manufacturing area, enabling the initiation of technical
transfer activities as indicated by the delivery by Patheon to Pacira of the
interim IOQ report for Manufacturing Suite B-2.
1.67    “Technology” means (a) any discovery, improvement, process, formula,
data, invention, know-how, trade secret, procedure, device, proprietary methods
and materials, or other intellectual property (including any enhancement in the
Manufacture, the Equipment, formulation, ingredients, preparation, dosage form,
means of delivery, dosage, or packaging of the Product or any discovery or
development of a new or improved delivery process for the Product or indication
for the Product), (i) whether or not patentable, and (ii) whether developed,
conceived, or created





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




by employees of, or consultants to, Pacira or Patheon, alone or jointly with
each other or with permitted third parties (including permitted sublicensees);
and (b) the rights and interests in and to issued patents and pending patent
applications (which for purposes of this Agreement shall be deemed to include
certificates of invention and applications for certificates of invention and
priority rights) with respect to matters described in clause (a) in any country,
including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, and renewals, all letters patent granted
thereon, and all reissues, reexaminations and extensions thereof, Controlled by
a Party. The term “Technology” will include any modification of, improvement to,
or derivative work of the Product or then-existing patent rights and technology
that are useful with respect to the activities hereunder and that are Controlled
by a Party.
1.68    “Term” has the meaning set forth in Section 8.1.
1.69    “Territory” means [**].
1.70    “Third Party” means a Person who is neither a Party nor an Affiliate of
a Party.
1.70    “Timeline” has the meaning set forth in Section 2.1.
1.71    “Transfer Services” means the services rendered under this Agreement, as
described in Section 2.1 and in the Exhibits attached to this Agreement, based
on the Key Technical Assumptions stated therein.
1.72    “Transfer Services Termination Costs” has the meaning set forth in
Section 8.11(d).
ARTICLE 2
TRANSFER SERVICES
2.1    Description of Transfer Services. Patheon will (a) provide engineering
and construction services, directly or using third parties, to construct
Manufacturing Suite A-2 and Manufacturing Suite B-2 in accordance with the
engineering approach and the footprints set forth in Exhibit 2.1-A of this
Agreement, as it may be amended, and the projected capital requirements set
forth in Exhibit 2.1-B, (b) procure and/or validate the Equipment necessary to
Manufacture the Product in accordance with Exhibit 2.1-F and perform the
Transfer Services set forth in Exhibit 2.1-C, (c) [**], and (d) provide other
services set forth in Exhibit 2.1-D in order to validate and implement Pacira’s
Manufacturing Process for the Product in compliance with the Quality Agreement,
GMP and the Specifications and register the Facility to Manufacture the Product
(collectively, the “Transfer Services”). Patheon will perform the Transfer
Services in a professional manner, to facilitate the Regulatory Approval of the
Manufacturing Suites as the manufacturing, testing, and packaging sites for the
Product, and so that the Product is Manufactured and tested in accordance with
Pacira’s Manufacturing Process and the NDA submitted by Pacira for the Product,
including testing and releasing (limited to identification testing and
inspection of Certificates of Analysis) all Materials according to the
NDA-approved Specifications and test methods. Patheon will use its commercially
reasonable efforts to complete the Transfer Services in a timely fashion





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




in accordance with the schedule set forth in Exhibit 2.1-E (the “Timeline”). The
Parties will cooperate with one another in the performance of this Agreement in
good faith.
2.2    Payments for Transfer Services. The Parties acknowledge and agree that
Patheon’s sole consideration for the Transfer Services performed hereunder is
(a) the payment of the Base Fees, as set forth in Exhibit 2.2-A of this
Agreement, (b) the payments associated with the Equipment, Manufacturing Suite
construction and related process and support and validation services, each in
accordance with the capital requirements set forth in Exhibit 2.1-B (together,
the “Capital Expenditures”); (c) charges for Bill Back Items; and (d) charges
for Additional Services. In no event shall the Capital Expenditures exceed the
Grand Total indicated in Exhibit 2.1-B by more than [**], unless otherwise
mutually agreed by the Parties in writing. All payments from Pacira to Patheon
hereunder will be due and payable in accordance with the invoicing procedures
set forth in ARTICLE IV of the Manufacturing and Supply Agreement.
Notwithstanding the foregoing, Patheon will invoice Pacira for the “Process
Support and Validation” component of the Capital Expenditures (“Process Support
and Validation Fees”) in accordance with the payment schedule set forth in
Exhibit 2.2-B. All invoices from Patheon to Pacira for Capital Expenditures
shall include all (if any) applicable invoices from vendors for the supply,
transportation, installation, and commissioning of the Equipment that pertain to
the Transfer Services invoiced by Patheon.
2.3    Modifications. The Parties may modify and agree upon the definitive
engineering approach, footprints of the Manufacturing Suites, or the Timeline,
taking into account parameters such as the exact design of the space, space
classifications, code requirements, Equipment, materials, personnel, waste
stream process flows, equipment sizing and utility requirements. Any such
modifications shall be discussed by the Parties and agreed in writing including
as to any consequential fees and costs or savings relating thereto, duly
executed by the Parties.
2.4    Pacira’s Responsibilities.
(a)    To assist Patheon in its performance of the Transfer Services under this
Agreement, Pacira shall at its expense (i) provide Patheon DDP Incoterms 2010
the Facility all Pacira’s Manufacturing Equipment in a timely fashion on request
by Patheon; (ii) provide Patheon in a timely fashion with relevant information,
documentation, and data relating to (1) Pacira’s Manufacturing Process, (2) the
Equipment necessary to Manufacture the Product in accordance with Pacira’s
Manufacturing Process, and to (3) Product safety and information, documentation,
and data, including NDA numbers, NDC codes, “CMC” sections of NDAs, validation
protocols, validation reports, method validation protocols, method validation
reports, and other documents necessary or reasonably requested by Patheon for
Patheon to Manufacture the Product, provide the Transfer Services or otherwise
necessary or appropriate for Patheon’s performance hereunder, and (iii)
Materials pursuant to Section 2.12. If requested by Patheon to provide support
or information, Pacira shall provide such reasonable and necessary support or
information in order to enable Patheon to perform the Transfer Services under
this Agreement as soon as reasonably possible and in any event within fifteen
(15) business days of Patheon’s request (or will provide an explanation of the
legitimate reason for any delay and a projected date by which such support or
information will be provided). In the event Pacira is to review or approve any
information, documentation, data, or samples prepared or supplied by or on
behalf of Patheon, it will complete such review and approval





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




process as soon as reasonably possible and in any event within fifteen (15)
business days of Patheon’s request.
(b)    It is understood and acknowledged by the Parties that Pacira will retain
ownership of the NDA to the Product, and any supplements thereto, and is
responsible for the NDA submission documents and all correspondence with the FDA
and other competent Regulatory Authority concerning the Product, other than
submission documents and correspondence associated with GMP inspections of the
Facility; provided, however, that Section 2.9 of this Agreement and Section 3.6
of the Manufacturing and Supply Agreement will govern the ownership of the
intellectual property rights described or disclosed in such NDA and supplements.
(c)    Pacira shall have the sole responsibility for the filing of all documents
with all applicable Regulatory Authorities, and to take any other actions that
may be required for the receipt of Regulatory Approval for the development or
commercial manufacture of the Product. Pacira will, at its expense and in
cooperation with Patheon, use commercially reasonable efforts to diligently and
proactively pursue Regulatory Approval for Patheon’s Manufacture of the Product
at the Facility in a timely fashion in accordance with the Timeline. Without
limiting such obligation, Pacira shall be responsible for filing the NDA
submission documents, drug listing the Product, and completing all
correspondence with the FDA concerning the Product. Pacira agrees that it will
use commercially reasonable efforts to file the “CMC” sections for the Product
with the FDA as soon as possible after Patheon has provided to Pacira the data,
sterility assurance information (e.g., completed aseptic validation information
written and compiled in support of the NDA filing) and reports required for
Pacira to complete the “CMC” sections, in a form acceptable to Pacira and
Patheon (which acceptance shall not be unreasonably withheld or delayed) . All
documentation and data provided by Patheon in support of the NDA filing shall be
accurate and true and will reflect the current processes and procedures in place
at Patheon.
(d)    Where documents or data generated by Patheon in relation to the Transfer
Services are to be filed by Pacira with any Regulatory Authority and such filing
includes data or information pertaining to a Patheon Regulatory Obligation (as
such term is defined in the Manufacturing and Supply Agreement), prior to filing
any such documents and data with the Regulatory Authority, Pacira shall provide
Patheon with a copy of the documents incorporating such data so as to give
Patheon the opportunity to review the accuracy of such documents as it relates
to the Patheon Regulatory Obligation in accordance with the review and comment
procedures set forth in Section 3.16 of the Manufacturing and Supply Agreement
(including the process for resolution of inaccuracies set forth in Section
3.16(c) thereto). Notwithstanding anything in Section 3.16 of the Manufacturing
and Supply Agreement to the contrary: (i) at least twenty one (21) calendar days
prior to filing with the Regulatory Authority any documentation which is or is
equivalent to the Quality document portion (Drug Product section) of the U.S.
Investigational New Drug application, the EU Clinical Trial application and
Investigational Medicinal Product Dossier, the Common Technical Document module
3 (Drug Product section) of the US New Drug Application, U.S. Biological License
Application, or the EU Marketing Authorization Application, as the case may be,
Pacira shall provide Patheon with a copy of the Initial Draft (defined in the
Manufacturing and Supply Agreement) of such portion so as to permit Patheon to
verify that the Initial Draft accurately describes the development and
validation work Patheon has performed and the manufacturing and





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




control processes that Patheon will perform pursuant to this Agreement; (ii)
Patheon shall provide comments regarding such Initial Draft no later than seven
(7) days prior to the required filing date with the applicable Regulatory
Authority (including notifying Pacira of any identified inaccuracies); and (iii)
Pacira shall deliver a copy of the Final Filing (as defined in the Manufacturing
and Supply Agreement) to Patheon at least three (3) days prior to the required
filing date.
2.5    Patheon’s Responsibilities. Patheon will, at its expense, in
consideration for the payments and reimbursements set forth in Section 2.2,
provide the Transfer Services in a professional and diligent manner, and use its
commercially reasonable efforts to complete the Transfer Services in a timely
fashion in accordance with the Timeline. Patheon will provide to Pacira all data
and documentation necessary to support Pacira’s submissions to the FDA, or any
responses to questions raised by the FDA with respect to those Transfer
Services, that are necessary for Regulatory Approval of the Facility as the
manufacturing, testing, and packaging site for the Product. Patheon will
promptly notify Pacira in writing and by telephone if an authorized agent of a
Regulatory Authority visits Manufacturing Suite A-2 or Manufacturing Suite B-2,
or any other location in the Facility where the Product is being manufactured,
packaged, stored or quality tested, will permit Pacira or its agents to be
present at the Facility in order to support Patheon during such visit or
inspection. Responsibility for the remediation of any issue detected during such
visit or inspection shall be borne by the Party responsible for such issue
(i.e., with respect to Pacira, issues pertaining to the Pacira Manufacturing
Process, Pacira Manufacturing Equipment and Pacira Purchased Patheon
Manufacturing Equipment, and with respect to Patheon, issues pertaining to the
Facility and all other Equipment). Patheon will provide copies of regulatory
correspondence related to such inspection in accordance with the review and
comment procedures set forth in Section 3.16 of the Manufacturing and Supply
Agreement.
2.6    Equipment. The Parties shall procure, supply, install, commission and
validate the Equipment in compliance with (a) Exhibit 2.1-F; (b) the capital
requirements set forth in Exhibit 2.1-B and (c) the “Qualification and
Validation” process set forth in Exhibit 2.1-C. Patheon is authorized to use the
Pacira Manufacturing Equipment and Pacira Purchased Patheon Manufacturing
Equipment pursuant to Exhibit 2.1-F solely for the purposes of performing the
Transfer Services.
2.7    Pacira On Site Representatives; Reporting of Results; Project Managers.
(a)    Pacira shall have the right at all times throughout the Term to have a
reasonable number of representatives (each, a “Pacira On Site Representative”)
present in that portion of the Facility that is being constructed or used to
Manufacture the Product or store Materials, to observe the procedures and
processes used to Manufacture the Product or to perform the activities
associated with the transfer of Pacira’s Technology hereunder. The Pacira On
Site Representatives shall have full access to the Manufacturing Suites and to
the non-financial records that relate to the Product, and all records pertaining
to any Materials and to Third Party invoices specifically recharged by Patheon
to Pacira as a Capital Expenditure or Bill Back Item. For the avoidance of
doubt, the term “non-financial records” as used in this Agreement does not
include the Reports (defined in Section 3.12 of the Manufacturing and Supply
Agreement). Patheon shall provide reasonable (temporary) on-site accommodations
at the Facility for the Pacira On Site Representatives (e.g., conference room
facilities). Pacira On Site Representatives shall observe at all times Patheon’s
policies and





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




procedures (as amended from time to time) as they pertain to the Facility,
including policies relating to health and safety and compliance; provided that
Pacira is given notice of such policies and given a reasonable period of time to
review and implement such policies. Pacira will comply with all reasonable
directions of Patheon in relation to the same. Patheon may refuse or limit in
its sole discretion at any time admission to the Facility by any Pacira On Site
Representative who fails to observe such policies or comply with such reasonable
directions. For the avoidance of doubt, Pacira On Site Representatives shall
have (i) no management authority over any Patheon employee and (ii) no authority
to conclude contracts on behalf of Pacira.
(b)    Patheon will respond to Pacira’s inquiries regarding the status of the
Transfer Services on an ongoing basis, and Patheon will endeavor to keep Pacira
informed of interim results of the Transfer Services. Patheon will provide
copies of all analytical, cleaning, and process validation protocols, data
summaries, reports and all batch records, test methods, and specifications for
Pacira’s review, comment, and approval prior to implementation and execution.
Once such protocols, data summaries, reports, records, methods, and
specifications have been approved and executed, Patheon will provide copies to
Pacira. Patheon will provide Pacira with information relating to the Equipment
to be used in connection with the Manufacture of the Product, which Equipment
will be subject to Pacira’s review and approval (not to be unreasonably withheld
or delayed). Within five (5) business days after Pacira’s request, Patheon will
provide to Pacira documentation that summarizes the implementation efforts of
the Transfer Services at the Facility.
(c)    Patheon and Pacira will each appoint a project manager (each, a “Project
Manager” and, together, the “Project Managers”), who will meet as needed to
resolve any issues or problems associated with the Transfer Services. Patheon
will not remove the Patheon Project Manager without Pacira’s prior written
consent (not to be unreasonably withheld, conditioned or delayed) except in the
event of such Project Manager’s promotion, resignation, incapacity or death, or
termination for cause. Pacira’s Project Manager may be one of the Pacira On Site
Representatives. Either Party may request from the other a change of Project
Manager, which such request shall be referred to the Steering Committee.
2.8    Dispute Resolution.
(a)    The Parties recognize that disputes may arise from time to time during
the term of this Agreement that relate to whether either Party has fulfilled its
obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of such disputes arising under this
Agreement in an expedient manner by mutual cooperation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this Section
2.8 if and when a dispute arises under this Agreement.
(b)    Unless otherwise specifically recited in the Agreement, disputes between
the Parties under this Agreement will be first referred to the Project Manager
of each Party as soon as reasonably possible after such dispute has arisen. If
the Project Managers are unable to resolve such a dispute within [**] of being
requested by a Party to resolve such dispute, either Party may, by written
notice to the other, have such dispute referred to the Steering Committee. If
the Steering Committee is unable to resolve such a dispute within [**] of being
requested by a Party to resolve such dispute, either Party may, by written
notice to the other, have such dispute referred to the Chief Executive





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Officer of each Party, for attempted resolution by negotiations within [**]
after such notice is received. The contact information of the current Chief
Executive Officer of each Party is as follows:
For Pacira:    David Stack
Telephone:
Facsimile:
Email:


For Patheon:    James Mullen
Telephone:
Facsimile:
Email:
2.9    Ownership. The Parties’ intellectual property ownership rights relating
to the subject matter of this Agreement shall be governed by ARTICLE V of the
Manufacturing and Supply Agreement.
2.10    Non-Solicit
(a)    During the Term and for a period of [**] after expiration or termination
of this Agreement, neither Patheon nor its Affiliates, directly or indirectly,
will (i) induce or attempt to induce the Pacira On Site Representatives or any
other employee of Pacira or any of its Affiliates to leave the employ of Pacira
or such Affiliate, or in any way interfere with the relationship between Pacira
and its Affiliates and any employee thereof; (ii) hire directly or through
another Person any individual who was an employee of Pacira or its Affiliates;
or (iii) induce or attempt to induce any customer, licensee, licensor or other
business relation of Pacira and its Affiliates to cease doing business with
Pacira and its Affiliates, or in any way interfere with the relationship between
any such customer, licensee, licensor or business relation of Pacira and its
Affiliates. The foregoing will not, however, prohibit Patheon or any of its
Affiliates from (x) publishing any general public solicitation of employment
opportunities; (y) employing anyone who responds to such solicitation, or (z)
prospecting or dealing in any way with Persons who have not been introduced to
Patheon or any of its Affiliates by Pacira or who are an existing or prospective
customer of Patheon or its Affiliates.
(b)    During the Term and for a period of [**] after expiration or termination
of this Agreement, neither Pacira nor its Affiliates, directly or indirectly,
will (i) induce or attempt to induce any employee of Patheon or any of its
Affiliates to leave the employ of Patheon or such Affiliate, or in any way
interfere with the relationship between Patheon and its Affiliates and any
employee thereof; (ii) hire directly or through another Person any individual
who was an employee of Patheon or its Affiliates; or (iii) induce or attempt to
induce any customer, licensee, licensor or other business relation of Patheon
and its Affiliates to cease doing business with Patheon and its Affiliates, or
in any way interfere with the relationship between any such customer, licensee,
licensor or business relation of Patheon and its Affiliates. The foregoing will
not, however, prohibit Pacira or any of its Affiliates from (x) publishing any
general public solicitation of employment opportunities or (y) employing anyone
who responds to such solicitation.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




2.11    Compliance Audits. With the exception of “for cause” audits (e.g.,
audits arising in the event of regulatory issues or material Product conformity
issues), Pacira and its designated representatives shall have the right to audit
[**] all applicable non-financial records pertaining to the Product or Patheon’s
obligations hereunder and non-financial records of Patheon for the purpose of
determining Patheon’s compliance with the obligations set forth in this
Agreement. Pacira shall provide Patheon at least [**] prior advance notice of
its intention to conduct such audit and the Parties will determine a mutually
agreeable date for such audit. Pacira shall include no more than [**] of
Pacira’s representatives in each such audit, with each such audit lasting no
more than [**], without Patheon’s prior written consent.
2.12    Materials. Pacira shall purchase all Materials for the Transfer Services
and ship such Materials to Patheon in accordance with this Section 2.12 (except
as otherwise mutually agreed to by the parties in writing, in which case such
Materials shall be considered Bill Back Items hereunder). All shipments from
Pacira to Patheon will be made DDP (Incoterms 2010) the Facility unless
otherwise agreed. All shipments of Pacira-supplied Materials, if required, will
be accompanied by Certificate(s) of Analysis from the Material manufacturer or
Pacira, confirming its compliance with the Material’s specifications. Pacira
will obtain the proper release of the Pacira-supplied Materials from the
applicable customs agency and Regulatory Authority. Pacira or Pacira’s
designated broker will be the “Importer of Record” for Pacira-supplied Materials
imported to the Facility. Pacira-supplied Materials will be held by Patheon on
behalf of Pacira as set forth in this Agreement. Title to Pacira-supplied
Materials will at all times remain the property of Pacira or a Pacira Affiliate.
Any Pacira-supplied Materials received by Patheon will only be used by Patheon
to perform the Services.
2.13    Bill Back Items. Patheon shall invoice Pacira monthly for any Bill Back
Items used in connection with the Transfer Services during the preceding month
in accordance with ARTICLE IV of the Manufacturing and Supply Agreement. Patheon
may only invoice Bill Back Items that have been quoted to and approved in
writing by Pacira’s Project Manager, or otherwise mutually agreed to by the
parties in advance.
2.14    Additional Services. If Pacira is interested in having Patheon perform
Additional Services, Pacira will provide Patheon with a written request
containing sufficient detail to enable Patheon to provide Pacira with a quote
and proposal to provide such Additional Services. Patheon may only invoice for
Additional Services that have been quoted to and approved in writing by Pacira’s
Project Manager. Patheon shall invoice Pacira monthly for any Additional
Services performed by Patheon during the preceding month in accordance with
ARTICLE IV of the Manufacturing and Supply Agreement.
2.15    Storage. Patheon will provide sufficient storage capacity to support
storage of the required quantity of Materials necessary for Transfer Services
for up to [**].  Product post manufacture will be stored free of charge for [**]
after which Product should be collected by Pacira [**] the Facility (Incoterms
2010) or destroyed at Pacira’s cost.  Any additional storage, or storage of
Materials or Product beyond the [**] stated herein, will be subject to the
mutual agreement of the Parties to include the fees relating thereto. [**] for
the same in accordance with the following provision. At all times during the
Term, [**] will maintain commercial insurance coverage at least





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




as comprehensive as the coverage levels as set forth on [**] of the
Manufacturing and Supply Agreement. Should an event arise leading to loss or
damage of stored Materials or Product, any insurance proceeds received by [**]
will first be paid to [**] for any loss or damage it has suffered, and
thereafter to [**] in conjunction with other Persons pro-rated as necessary in
the event the insurance proceeds are insufficient to cover all loss or damage.
Pacira’s cost price for the Materials as at the Effective Date is as set out in
Schedule 1.49 of the Manufacturing and Supply Agreement.
2.16    Shipping. Except to the extent set forth otherwise in this Agreement or
the Manufacturing and Supply Agreement, any shipment from Patheon to Pacira,
whether of Product, Materials or otherwise, shall be made [**] (Incoterms 2010)
the Facility unless otherwise mutually agreed. Any shipment from Pacira to
Patheon will be made DDP (Incoterms 2010) the Facility.
2.17    Changes in Applicable Law. Should during the Term of this Agreement a
change or changes in Applicable Law lead to Patheon (a) providing services not
originally contemplated by Patheon, or (b) incurring increased costs in order to
comply with said change or changes, any such services or costs (to the extent
pertaining to the Product or related to the Pacira Manufacturing Process, the
Pacira Manufacturing Equipment or the Pacira Purchased Patheon Manufacturing
Equipment) shall constitute an Additional Service subject to mutual written
agreement of the Parties.
2.18    Base Fees. Patheon will invoice Pacira monthly in advance for the Base
Fees as set forth in Exhibit 2.2-A hereto. All Base Fees will be due and payable
in accordance with the invoicing procedures set forth in ARTICLE IV of the
Manufacturing and Supply Agreement.
ARTICLE 3
CONFIDENTIALITY
3.1    Confidentiality Obligations. The Parties agree that the terms of the
Confidentiality Agreement dated April 4, 2014 between the Parties shall govern
the confidentiality obligations of the Parties and are incorporated herein by
this reference (the “Confidentiality Agreement”). A copy of the Confidentiality
Agreement is attached herein as Exhibit 3.1.
3.2    Press Releases; Use of Trademarks. The Parties agree not to disclose any
terms or conditions of this Agreement to any Third Party without the prior
consent of the other Party, save as permitted pursuant to the Confidentiality
Agreement. Neither Party shall (a) issue a press release or make any other
public statement that references this Agreement or (b) use the other Party’s or
the other Party’s Affiliates’ names or trademarks for publicity or advertising
purposes, except with the prior written consent of the other Party, save as
permitted pursuant to the Confidentiality Agreement or Securities and Exchange
Commission filings which are required by Applicable Law, in which instance both
Parties shall work together in good faith to agree the disclosure to be made
having due and proper regard to their legal obligations. Each Party agrees that
it shall cooperate fully and in a timely manner with the other with respect to
all disclosures to the Securities and Exchange Commission or any other
governmental or regulatory agencies, including requests for confidential
treatment of Proprietary Information of either Party included in any such
disclosure.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




3.3    Injunctive Relief. Each Party acknowledges that a breach by either Party
of the Confidentiality Agreement, this ARTICLE 3 or Sections 2.9 and 2.10 cannot
reasonably or adequately be compensated in damages in an action at law and that
such a breach may cause the other Party irreparable injury and damage. By reason
thereof, each Party agrees that the other Party may be entitled, in addition to
any other remedies it may have under this Agreement or otherwise, to preliminary
and permanent injunctive and other equitable relief to prevent or curtail any
breach of this ARTICLE 3 and Sections 2.9 and 2.10, without the need of posting
a bond or other security; provided, however, that no specification in this
Agreement of a specific legal or equitable remedy will be construed as a waiver
or prohibition against the pursuing of other legal or equitable remedies in the
event of such a breach. Each Party agrees that the existence of any claim,
demand, or cause of action of it against the other Party, whether predicated
upon this Agreement, or otherwise, will not constitute a defense to the
enforcement by the other Party, or its successors or assigns, of the covenants
contained in this ARTICLE 3 and Sections 2.9 and 2.10.
ARTICLE 4
PACIRA’S REPRESENTATIONS,
WARRANTIES, AND COVENANTS
4.1    Commercially Reasonable Efforts. Except where specifically stated to the
contrary in this Agreement otherwise, Pacira will use its commercially
reasonable efforts to perform Pacira’s obligations hereunder.
4.2    Additional Representations, Warranties, and Covenants of Pacira. Pacira
warrants, represents, and covenants that:
(e)    throughout the Term, (i) it or its Affiliates Control all right, title,
and interest in all issued patents and pending patent applications set forth on
Exhibit 4.2, which patents and applications claim Technology embodied in the
Product; and (ii) it has the right to authorize Patheon to perform the Transfer
Services in accordance with the terms and conditions hereof;
(f)    throughout the Term, the performance of the Transfer Services hereunder,
in accordance with the terms and conditions hereof and using Pacira’s
Manufacturing Process, or the manufacture, use, sale or other disposition of the
Product by Patheon as may be required to perform its obligations under this
Agreement or by Pacira, does not and will not result in the infringement or
misappropriation of any Person’s intellectual property rights;
(g)    Pacira or its Affiliates Control and have the right to lawfully disclose
the Specifications to Patheon; and
(h)    as of the Effective Date, there are no actions or other legal proceedings
pending concerning the infringement of Third Party intellectual property rights
related to any of the Specifications, or the sale, use, or other disposition of
any Product made in accordance with the Specifications.
ARTICLE 5





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




PATHEON’S REPRESENTATIONS,
WARRANTIES, AND COVENANTS
Patheon represents, warrants, and covenants to Pacira as follows:
5.1    Commercially Reasonable Efforts. Except where specifically stated to the
contrary in this Agreement otherwise, Patheon will use its commercially
reasonable efforts to perform the Transfer Services in accordance with the
agreed upon Timeline. In the event Patheon is not able to meet the Timeline,
Patheon will provide written notice to Pacira of such inability as soon as
practical, but in any event within three (3) business days of discovering such
inability.
5.2    Qualified Personnel and Transfer Services. Patheon will engage and employ
professionally qualified personnel to perform the Transfer Services contemplated
hereunder. Patheon represents and warrants that there is no claim, suit,
proceeding, or other investigation issued on Patheon, or to the actual knowledge
of Patheon, pending or threatened against Patheon, which is likely to prevent or
materially adversely affect the rights and interests of Pacira hereunder or keep
Patheon from performing its obligations hereunder.
5.3    Additional Representations, Warranties, and Covenants of Patheon. Patheon
warrants, represents, and covenants that:
(a)    (i) it has facilities, personnel, experience, and expertise sufficient in
quality and quantity to perform the obligations hereunder, (ii) it shall so
perform with reasonable due care and in conformity with current generally
accepted standards and procedures for the type of services covered by the
Transfer Services, and (iii) its management shall establish appropriate quality
assurance, quality controls, and review procedures for implementation of the
Transfer Services;
(b)    it has at the Effective Date and shall during the Term observe and comply
(to the extent they are applicable), at (subject to Section 2.17 and Schedule
2.1F(x)-(xii)) its sole cost and expense, with (i) all Applicable Laws now in
force or that may hereafter be in force, pertaining to Patheon’s performance of
the Transfer Services and the Facility, including federal, state, and local
laws, orders, regulations, rules, customs, and ordinances now in force or that
may hereafter be in force and including, without limitation, (ii) labor laws,
orders, regulations, rules, customs, and ordinances and (iii) those of the FDA
pertaining to Patheon’s performance of the Transfer Services and the Facility,
and any laws, orders, regulations, rules, or ordinances issued in addition to,
as a supplement to or as a replacement of Applicable Laws.
(c)    none of it, its Affiliates, nor any Person under its direction or control
has ever been, nor will it engage suppliers which have to its actual knowledge,
after due inquiry, been, (i) debarred or convicted of a crime for which a person
can be debarred, under Section 335(a) or 335(b) of the Act, or any equivalent
Applicable Law of the country of Manufacture, (ii) threatened to be debarred
under the Act or any equivalent Applicable Law of the country of Manufacture or
(iii) indicted for a crime or otherwise (to its actual knowledge after due
inquiry) engaged in conduct for which a person can be debarred under the FDA or
any equivalent Applicable Law of the country of Manufacture, and Patheon agrees
that it will promptly notify Pacira in the event it receives notification of any
such debarment, conviction, threat or indictment. Should Patheon become aware





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




of any suspected noncompliance with the foregoing, Patheon will notify Pacira in
writing of such issue within two (2) business days. For the purpose of this
Section 5.3, suppliers and subcontractors engaged by Patheon to undertake the
Manufacture of the Product shall be deemed to be under Patheon’s direction or
control;
(d)    none of it, its Affiliates, nor any Person under its direction or control
is currently excluded from a federal or state health care program under Sections
1128 or 1156 of the Social Security Act, 42 U.S.C. §§ 1320a-7, 1320c-5 or any
equivalent Applicable Law of the country of Manufacture, as may be amended or
supplemented;
(e)    none of it, its Affiliates, nor any Person under its direction or control
is otherwise currently excluded from contracting with the U.S. federal
government or the government of the country of Manufacture;
(f)    none of it, its Affiliates, nor any Person under its direction or control
is otherwise currently excluded, suspended, or debarred from any U.S. or foreign
governmental program;
(g)    it shall immediately notify Pacira if, at any time during the Term,
Patheon, its Affiliates, or any Person under its direction or control is
convicted of an offense that would subject it or Pacira to exclusion,
suspension, or debarment from any U.S. or foreign governmental program; and
(h)    before it subcontracts the Manufacture of the Product under this
Agreement, which may only be done in accordance with Section 9.8, Patheon shall
(i) ensure that its subcontractor(s) represent, warrant, and covenant Sections
5.3(a) through 5.3(g) above, and this Section 5.3(h) if the subcontractor(s)
sub-subcontracts any of its obligations, which may only be done in accordance
with Section 9.8, and (ii) provide Pacira with confirmation of these
representations, warranties, and covenants.
5.4    Disclaimer. THE FOREGOING EXPRESS WARRANTIES AND THOSE IN ARTICLE 4 and
ARTICLE 6 ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT, AND ALL OTHER WARRANTIES ARE HEREBY DISCLAIMED AND EXCLUDED BY
EACH PARTY.
ARTICLE 6
GENERAL REPRESENTATION AND WARRANTIES
Each Party represents, warrants, and covenants to the other as follows:
6.1    Power and Authorization. Such Party (a) is duly formed and in good
standing under the laws of the jurisdiction of its formation, (b) has the power
and authority and the legal right to enter into this Agreement and to perform
its obligations hereunder, and (c) has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




6.2    Enforceability. This Agreement has been duly executed and delivered on
behalf of such Party and constitutes a legal, valid, and binding obligation of
such Party and is enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, or other similar laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity.
6.3    No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not and will not
conflict with or violate any requirement of Applicable Law or any provision of
the articles of incorporation, bylaws, limited partnership agreement, or other
constituent document of such Party and (b) do not and will not conflict with,
violate, or breach, or constitute a default or require any consent under, any
contractual obligation or court or administrative order by which such Party is
bound.
6.4    Compliance with Applicable Law. Each Party and its Affiliates, and their
respective representatives, shall comply with all applicable laws, rules and
regulations in the performance of their obligations under this Agreement.
Without limiting the foregoing, each Party and its Affiliates, and their
respective representatives, shall comply with export control laws and
regulations of the country of Manufacture and of the United States. Neither
Party nor its Affiliates (or representatives) shall, directly or indirectly,
without prior U.S. government authorization, export, re-export, or transfer the
Product to any country subject to a U.S. trade embargo, to any resident or
national of any country subject to a U.S. trade embargo, or to any person or
entity listed on the “Entity List” or “Denied Persons List” maintained by the
U.S. Department of Commerce or the list of “Specifically Designated Nationals
and Blocked Persons” maintained by the U.S. Department of Treasury. In so far as
the same applies to a Party or its Affiliates, each Party and its Affiliates and
respective representatives shall comply with the requirements of the Foreign
Corrupt Practices Act of 1977 (15 U.S.C. § 78dd-1, et seq.).
ARTICLE 7
INDEMNIFICATION
7.1    Indemnification by Pacira. Pacira will indemnify Patheon, its Affiliates,
and their respective directors, officers, employees, and agents (the “Patheon
Indemnified Parties”), and defend and save each of them harmless from and
against any (i) Third Party Loss incurred by any of them in connection with,
arising from, or occurring as a result of (a) any misrepresentation, negligence
or willful misconduct by Pacira or its Affiliates and their respective
directors, officers, employees and agents, in connection with or arising from
Pacira’s activities in support of or relating to this Agreement or Transfer
Services to be provided hereunder, (b) Pacira’s breach of any of its
obligations, warranties, representations, or covenants hereunder, (c) a claim
that the Transfer Services performed by Patheon hereunder, in accordance with
the terms and conditions of this Agreement, infringes or misappropriates a
patent or any other intellectual property rights, if it is a claim related to
the use of Pacira’s Technology, Pacira’s Manufacturing Equipment, Pacira
Purchased Patheon Manufacturing Equipment or Pacira’s Manufacturing Process or
the Product, (d) a claim that the use of any device, composition, or process
provided by Pacira to Patheon and used in connection with the Transfer Services
in accordance with the terms and conditions of this





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Agreement constitutes infringement or misappropriation of a Third Party’s
intellectual property rights, or (ii) any Loss incurred by any of them in
connection with the negligence or willful misconduct of the Pacira On Site
Representatives at the Facility, except, in each case, for those Losses for
which Patheon has an obligation to indemnify the Pacira Indemnified Parties
pursuant to Section 7.2 below, as to which Losses each Party shall indemnify the
other to the extent of their respective liability for such Losses; and provided,
however, that Pacira will not be required to indemnify the Patheon Indemnified
Parties with respect to any such Loss hereunder to the extent the same is caused
primarily by any breach of contract, negligent act or omission, or willful
misconduct by Patheon or any or its Affiliates.
7.2    Indemnification by Patheon. Patheon will indemnify Pacira, its
Affiliates, and their respective directors, officers, employees, and agents (the
“Pacira Indemnified Parties”), and defend and save each of them harmless from
and against any third party Loss incurred by any of them in connection with,
arising from, or occurring as a result of (a) any misrepresentation, negligence
or willful misconduct by Patheon or its Affiliates and their respective
directors, officers, employees and agents, in connection with the performance of
Transfer Services or the handling of the Product by Patheon; (b) Patheon’s
breach of any of its obligations, warranties, representations, or covenants
hereunder; or (c) a claim that any Patheon Technology employed in providing the
Transfer Services infringes or misappropriates a United States patent or any
other intellectual property rights except to the extent such claim is based on
the use of Pacira’s Technology in accordance with the terms and conditions of
this Agreement; except, in each case, for those Losses for which Pacira has an
obligation to indemnify the Patheon Indemnified Parties pursuant to Section 7.1
above, as to which Losses each Party shall indemnify the other to the extent of
their respective liability for such Losses; and provided, however, that Patheon
will not be required to indemnify the Pacira Indemnified Parties with respect to
any such Loss hereunder to the extent the same is caused primarily by any breach
of contract, negligent act or omission, or willful misconduct by Pacira or any
or its Affiliates.
7.3    Indemnification Procedures.
(c)    Notice of Claim. The indemnified Party (the “Indemnified Party”) shall
give the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Loss, action, or discovery of facts upon
which such Indemnified Party intends to base a request for indemnification under
Section 7.1 or 7.2 (a “Claim”), but in no event shall the Indemnifying Party be
liable for any Loss that results from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the Claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). The Indemnified Party shall furnish promptly to
the Indemnifying Party copies of all papers and official documents received in
respect of any Loss upon which it intends to seek indemnification.
(d)    Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Claims by giving written notice to the Indemnified Party within
thirty (30) days after the Indemnifying Party’s receipt of an Indemnification
Claim Notice; provided that the assumption of the defense of a Claim by the
Indemnifying Party shall not be construed as an acknowledgment that the
Indemnifying Party is liable to indemnify any Indemnified Party in respect of
the Claim, nor shall it constitute a waiver by the Indemnifying Party of any
defenses it may assert against any





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Indemnified Party’s Claim. Upon assuming the defense of a Claim, the
Indemnifying Party may appoint as lead counsel in the defense of such Claim any
legal counsel selected by the Indemnifying Party. In the event the Indemnifying
Party assumes the defense of a Claim, the Indemnified Party shall immediately
deliver to the Indemnifying Party all original notices and documents (including
court papers) received by any Indemnified Party in connection with the Claim.
Subject to clause (c) below, if the Indemnifying Party assumes the defense of a
Claim, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal expenses subsequently incurred by such Indemnified Party in connection
with the analysis, defense, or settlement of such Claim. In the event that it is
ultimately determined that the Indemnifying Party is not obligated to indemnify,
defend, or hold harmless an Indemnified Party from and against any Claim, the
Indemnified Party shall reimburse the Indemnifying Party for any and all costs
and expenses (including reasonable attorneys’ fees and costs of suit) and any
Loss incurred by the Indemnifying Party in its defense of such Claim.
(e)    Right to Participate in Defense. Without limiting Section 7.3(b), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of a Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment shall be at the Indemnified Party’s own
expense unless (i) the employment thereof has been specifically authorized by
the Indemnifying Party in writing, (ii) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 7.3(b) (in
which case the Indemnified Party shall control the defense), or (iii) the
interests of the Indemnified Party and the Indemnifying Party with respect to
such Claim are sufficiently adverse to prohibit the representation by the same
counsel of both Parties under Applicable Law, ethical rules, or equitable
principles, in which cases, it shall be at the Indemnifying Party’s expense.
(f)    Settlement. With respect to any Loss relating solely to the payment of
money damages in connection with a Claim and that will not result in the
Indemnified Party’s becoming subject to injunctive or other relief or otherwise
adversely affect the business or reputation of the Indemnified Party in any
manner, and as to which the Indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement, or otherwise dispose of such Loss, on such
terms as the Indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Claims, where the
Indemnifying Party has assumed the defense of the Claim in accordance with
Section 7.3(b), the Indemnifying Party shall have authority to consent to the
entry of any judgment, enter into any settlement, or otherwise dispose of such
Loss; provided that it obtains the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld or delayed). The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, agree to any settlement or acquiesce to any judgment with
respect to a Claim that obligates the Indemnified Party to pay any amount
subject to indemnification by the Indemnifying Party or causes the Indemnified
Party to admit to any civil or criminal liability.
(g)    Cooperation. If the Indemnifying Party chooses to defend or prosecute any
Claim, the Indemnified Party shall cooperate in the defense or prosecution
thereof and shall furnish such records, information, and testimony, provide such
witnesses, and attend such conferences, discovery





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




proceedings, hearings, trials, and appeals as may be reasonably requested in
connection therewith. Such cooperation shall include access during normal
business hours afforded to the Indemnifying Party to, and reasonable retention
by the Indemnified Party of records and information that are reasonably relevant
to such Claim, and making employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.
(h)    Expenses. Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Claim shall be reimbursed on a monthly
basis in arrears by the Indemnifying Party, without prejudice to the
Indemnifying Party’s right to, contest the Indemnified Party’s right to
indemnification and subject to refund in the event the Indemnifying Party is
ultimately held not to be obligated to indemnify the Indemnified Party.
7.4    Limitation of Liability.
(a)    SUBJECT TO SECTION 7.4(B) BELOW, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY (DIRECT AND INDIRECT) LOSS OF PROFITS OR FOR SPECIAL, EXEMPLARY,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION, GOODWILL
OR LOST PROFITS; PROVIDED, HOWEVER, THIS EXCLUSION IS NOT INTENDED TO, NOR
SHALL, EXCLUDE ACTUAL OR COMPENSATORY DAMAGES OF THE AFFECTED PARTY, INCLUDING
SPECIAL, EXEMPLARY, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, OWED TO THIRD PARTIES
AS A RESULT OF A CLAIM PURSUANT TO THE INDEMNIFICATION OBLIGATIONS HEREOF.
(b)    The limitations set forth in Section 7.4(a) shall not apply with respect
to damages occasioned by a Party’s breach of its obligations under [**] of this
Agreement.
7.5    Re-performance. If any part of the Transfer Services provided or procured
by Patheon is not materially performed in accordance with the terms of this
Agreement, then Pacira’s sole remedy (in addition to those expressly set forth
elsewhere in this Agreement (i.e., ARTICLE 8)) will be to request Patheon to
repeat that part of the Transfer Service at Patheon’s cost, provided that where
the Transfer Services to be repeated requires Pacira supplied Materials, Pacira
will provide such Materials.
ARTICLE 8
TERM AND TERMINATION
8.1    Term. This Agreement will remain in full force and effect unless and
until it expires or is terminated in accordance with the provisions of this
ARTICLE 8 (the “Term”).





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




8.2    Expiration. This Agreement will expire upon receipt of FDA approval for
Patheon’s manufacturing, testing, and packaging for the Product at Manufacturing
Suite A-2 and at Manufacturing Suite B-2 (the “Completion of the Tech
Transfer”).
8.3    Termination by Pacira. Pacira will have the right to terminate this
Agreement for Pacira’s convenience at any time upon written notice to Patheon in
accordance with the following:
(c)    Pacira may terminate this Agreement in its entirety if (i) Patheon (due
solely to its acts or omissions) fails to complete Manufacturing Suite
construction by the date stated in the Timeline and (ii) due solely to such
failure, Patheon has not Manufactured registration batches in [**]; and
(d)    at any time for convenience by giving Patheon thirty (30) days’ prior
written notice.
8.4    Termination by Mutual Agreement. This Agreement may be terminated at any
time upon mutual written agreement between the Parties.
8.5    Termination for Default. Each Party will have the right to terminate this
Agreement at any time upon written notice to the other Party, if such other
Party (a) breaches any of the representations, warranties, covenants, or
agreements set forth in this Agreement or (b) otherwise defaults in the
performance of any of its duties or obligations under this Agreement, which in
either case has a material effect on the other Party, and which breach or
default is not cured within [**] after written notice is given to the breaching
Party specifying the breach or default (“Remediation Period”). The aggrieved
Party's right to terminate this Agreement for a particular breach under this
Section 8.5 may only be exercised for a period of [**] following the expiry of
the Remediation Period (where the breach has not been remedied) and, if the
termination right is not exercised during this period, then the aggrieved Party
will be deemed to have waived its right to terminate this Agreement for such
breach.
8.6    Bankruptcy; Insolvency. To the extent permitted by law, each Party will
have the right to terminate this Agreement immediately upon notice to the other
Party, if the other Party shall file in any court or agency, pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for arrangement or for the appointment of a
receiver or trustee of the other Party or of its assets, or if the other Party
proposes a written agreement of composition or extension of its debts, or if the
other Party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition shall not be dismissed within [**]
after the filing thereof, or if the other Party shall propose or be a party to
any dissolution or liquidation, or if the other Party shall make an assignment
for the benefit of its creditors.
8.7    Cross Termination. Should either Pacira or Patheon exercise its right to
terminate this Agreement in its entirety (but not in the event of an expiration
of this Agreement as set forth in Section 8.2) prior to the FDA Approval Date,
then the Manufacturing and Supply Agreement, the Strategic Co-Production
Agreement and the Quality Agreement will concurrently and automatically
terminate.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




8.8    No Release. Neither the termination nor expiration of this Agreement will
release or operate to discharge either Party from any liability or obligation
that may have accrued prior to such termination or expiration, including any
obligation to pay to the other Party any amounts accrued under this Agreement
with respect to the period prior to the effective date of such expiration or
termination. Except as otherwise expressly provided herein, termination of this
Agreement in accordance with the provisions hereof will not limit remedies that
may otherwise be available in law or equity.
8.9    Obligations. Notwithstanding the giving of any notice of termination
pursuant to this ARTICLE 8, each Party will continue to fulfill its obligations
under this Agreement at all times until the effective date of any such
termination or expiration.
8.10    Survival. The expiration or termination of this Agreement shall be
without prejudice to any rights or obligations of the Parties that may have
accrued prior to such termination, and the provisions of Sections 2.2 (as it may
relate to any unpaid amounts due and owing), 2.6 (as it may relate to the use to
which Patheon may put the Pacira Manufacturing Equipment and Pacira Purchased
Patheon Manufacturing Equipment), 2.8, 2.9, 2.10, 2.12 and ARTICLE 1, ARTICLE 3,
ARTICLE 7, ARTICLE 8, and ARTICLE 9 shall survive the expiration or termination
of this Agreement.
8.11    Rights and Duties Upon Termination.
(a)    Upon termination of this Agreement, Patheon will, as promptly as
practicable, (i) cease work on the Transfer Services, and (ii) make available
for collection by Pacira, ExW (Incoterms 2010) the Facility, all Materials and
results and information resulting from the Transfer Services (whether in written
or electronic form) that are then in Patheon’s possession and that are the
property of Pacira in accordance with Section 2.9 of this Agreement. Upon
termination of this Agreement, Pacira will, as promptly as practicable, return
all documentation and records of Patheon’s Technology (whether in written or
electronic form) that are then in Pacira’s possession and that are the property
of Patheon in accordance with Section 2.9 of this Agreement, except to the
extent necessary to exercise any license granted by Patheon to Pacira pursuant
to such section.
(b)    Upon termination of this Agreement (other than by Pacira pursuant to
Section 8.5), Pacira will, as promptly as practicable, (i) pay all earned but
unpaid fees and charges for the Transfer Services, including Material Costs,
Capital Expenditures, Bill Back Items, Additional Services, Base Fees and a
pro-rated amount of any unpaid Process Support and Validation Fees to reflect
Transfer Services performed as of the date of such termination by Patheon; and
(ii) pay all due and outstanding invoices under ARTICLE IV of the Manufacturing
and Supply Agreement, including those for Bill Back Items or Additional Services
performed as of the date of such expiration and termination.
(c)    Upon termination of this Agreement (other than by Pacira pursuant to
Section 8.5 and Section 8.3(a)), Pacira will, as promptly as practicable, pay to
Patheon all and any removal and Make Good Costs associated with the removal of
the Pacira Manufacturing Equipment and Pacira Purchased Patheon Manufacturing
Equipment from the Facility. “Make Good Costs” means the reasonable costs
required to repair the Facility and return it to a clean, safe and useable area
based on the repair of damage caused by the installation or removal of Pacira
Manufacturing Equipment.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(d)    Upon termination of this Agreement (other than by Pacira pursuant to
Section 8.5 and Section 8.3(a)), Pacira will, as promptly as practicable, pay to
Patheon the following costs (“Transfer Services Termination Costs”): (i) all
actual costs incurred by Patheon to complete activities associated with the
completion, expiry or termination including, without limitation, disposal fees
that may be payable for any Materials and supplies owned by Pacira to be
disposed of by Patheon; (ii) all and any direct costs and expenses, or wasted
costs and expenses, or termination or cancellation fees payable by Patheon as a
consequence of or arising from the termination of this Agreement, to include but
not limited to, all and any redundancy costs of employees employed by Patheon to
work solely or mainly in providing the Services and/or Manufacturing the
Product, all and any termination costs in relation to subcontractors and agency
staff working solely or mainly in providing the Services and/or Manufacturing
the Product, any termination or cancellation fees payable to Third Party
suppliers; and (iii) any additional costs incurred by Patheon in connection with
the Services that are required to fulfill outstanding applicable regulatory and
contractual requirements. Patheon will use commercially reasonable efforts to
mitigate the Transfer Services Termination Costs. Patheon will further provide
Pacira with documentation to substantiate the Transfer Services Termination
Costs. Notwithstanding anything in this Section 8.11(d) to the contrary,
Pacira’s liability for Transfer Services Termination Costs shall be limited to
the payment to Patheon of the [**] of Transfer Services Termination Costs
together with [**] of the Transfer Services Termination Costs in excess of [**]
up to a maximum amount payable by Pacira of $2,000,000.
(e)    Upon termination of this Agreement, in the event that Patheon will not be
Manufacturing the Product for Pacira pursuant to the Manufacturing and Services
Agreement, Pacira shall remove all Pacira Manufacturing Equipment and Materials
from the Facility within [**] of said termination failing which Pacira will pay
a fee equivalent to the aggregate monthly Base Fee for each month or part month
the Pacira Manufacturing Equipment or Materials remain at the Facility
post-termination.

ARTICLE 9
MISCELLANEOUS
9.1    Notices. Notwithstanding that advance notification of any notices or
other communications may be given by facsimile or electronic mail transmission,
all notices or other communications that shall or may be given pursuant to this
Agreement shall be in writing and shall be deemed to be effective (a) when
delivered if sent by registered or certified mail, return receipt requested, or
(b) on the next business day, if sent by Express Mail or overnight courier, in
each case to the Parties at the following addresses (or at such other addresses
as shall be specified by like notice) with postage or delivery charges prepaid.
If to Pacira:
Pacira Pharmaceuticals, Inc.
Attn: Legal Affairs Department – Kristen Williams
Telephone:
Facsimile:





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






If to Patheon:
Attention:
Executive Director & General Manager
Patheon UK Limited
Kingfisher Drive, Covingham
Swindon, Wiltshire SN3 5BZ
England
Facsimile:


with copy to
Legal Director.
9.2    Force Majeure. Neither Party shall be liable for delay in delivery,
performance or nonperformance, in whole or in part, nor shall the other Party
have the right to terminate this Agreement except as otherwise specifically
provided in this Section 9.2 where such delay in delivery, performance or
nonperformance results from acts beyond the reasonable control and without the
fault or negligence of such Party including, but not limited to, the following
conditions: fires, floods, storms, embargoes, shortages, epidemics, quarantines,
war, acts of war (whether war be declared or not), terrorism, insurrections,
riots, civil commotion, or acts, omissions, or delays in acting by any
governmental authority; provided that the Party affected by such a condition
shall, within five (5) days of its occurrence, give notice to the other Party
stating the nature of the condition, its anticipated duration, and any action
being taken to avoid or minimize its effect. The suspension of performance shall
be of no greater scope and no longer duration than is reasonably required, and
the nonperforming Party shall use its commercially reasonable efforts to remedy
its inability to perform; provided, however, that in the event the suspension of
performance continues for ninety (90) days after the date of the occurrence, and
such failure to perform would constitute a material breach of this Agreement in
the absence of such force majeure event, the non-affected Party may terminate
this Agreement immediately by written notice to the affected Party.
9.3    Independent Contractor. The Parties to this Agreement are independent
contractors. Nothing contained in this Agreement will be construed to place the
Parties in the relationship of employer and employee, partners, principal, and
agent or a joint venture. Neither Party will have the power to bind or obligate
the other Party nor will either Party hold itself out as having such authority.
9.4    Waiver. Save where expressly stated to the contrary in this Agreement, no
waiver by either Party of any provision or breach of this Agreement will
constitute a waiver by such Party of any other provision or breach, and no such
waiver will be effective unless made in writing and signed by an authorized
representative of the Party against whom waiver is sought. No course of conduct
or dealing between the Parties will act as a modification or waiver of any
provision of this Agreement. Either Party’s consent to or approval of any act of
the other Party will not be deemed to render unnecessary the obtaining of that
Party’s consent to or approval of any subsequent act by the other Party.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




9.5    Entire Agreement. This Agreement (together with all Exhibits hereto,
which are hereby incorporated by reference), the Strategic Co-Production
Agreement, the Manufacturing and Supply Agreement, the Quality Agreement, and
the Confidentiality Agreement constitute the final, complete, and exclusive
agreement between the Parties relating to the subject matter hereof and
supersede all prior conversations, understandings, promises, and agreements
relating to the subject matter hereof. Neither Party has relied upon any
communication, representation, term, or promise, verbal or written, not set
forth herein.
9.6    Assignment; Change of Control. This Agreement may not be assigned by
Patheon without the prior written consent of Pacira. Notwithstanding the
foregoing, Patheon may assign this Agreement to a Patheon Affiliate or to an
acquirer or successor in interest in connection with a Change of Control of
Patheon without the prior written consent of Pacira, provided that Patheon
provides Pacira with written notice of any such assignment and, provided
further, that in the event of a Change of Control of Patheon, Pacira shall be
entitled to exercise the rights set forth in Schedule 10.6 of the Manufacturing
and Supply Agreement. This Agreement shall be binding upon and inure to the
benefit of Pacira and Patheon and their respective successors, heirs, executors,
administrators, and permitted assigns.
9.7    Amendment; Modification. This Agreement may not be amended, modified,
altered, or supplemented except by a writing signed by both Parties. No
modification of any nature to this Agreement and no representation, agreement,
arrangement, or other communication will be binding on the Parties unless such
is expressly contained in writing and executed by the Parties as an amendment to
this Agreement. This Agreement may not be amended in any respect by any purchase
order, invoice, acknowledgment, or other similar printed document issued by
either Party.
9.8    Subcontractors. Prior to subcontracting any of Patheon’s obligations
hereunder which concern activities related to or would require such contractors
to come in to contact or have sight of Pacira’s Technology or use the Pacira
Manufacturing Process, Patheon will notify Pacira of the proposed subcontractor
(including in so far as they are working with the Pacira Manufacturing
Equipment, temporary workers and other independent contractors) and will obtain
Pacira’s written approval of such subcontractor. The terms of any subcontract
will be in writing, will be subject to Pacira’s prior approval, and will be
consistent with this Agreement, unless Pacira agrees otherwise, including (a)
confidentiality obligations and (b) compliance with Applicable Law, as required
of Patheon under this Agreement. No subcontracting will release Patheon from its
responsibility for its obligations under this Agreement. Patheon will be
responsible for the work and activities of each of Patheon’s subcontractors,
including compliance with the terms of this Agreement.
9.9    Governing Law.
(a)    The laws of England, whether procedural or substantive (but excluding
application of any choice of law provisions contained therein) shall apply to
all matters pertaining only to title to and ownership of the Facility and its
appurtenances including, without limitation, all rights therein and the
creation, exercise and extinction of such rights, obligations and liabilities.
In relation to such matters, both Parties shall submit to the exclusive
jurisdiction of the English Courts. For the avoidance of doubt, except with
respect to any rights set forth in Schedule 10.6 of the Manufacturing





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




and Supply Agreement, the Parties agree that nothing in this Agreement shall (i)
grant Pacira any property ownership rights in the Facility or (ii) shall
constitute a lease to the Facility.
(b)    In all other respects, this Agreement shall be construed under and
governed by the laws of the State of New York, New York, U.S.A. without regard
to the application of principles of conflicts of law. In relation to such
matters, both Parties shall submit to the exclusive jurisdiction of the state
and federal courts located in the State of New York, New York.
(c)    The Parties expressly exclude the application of the United Nations
Convention on Contracts for the International Sale of Goods, if applicable.
9.10    Severability. If any provision of this Agreement is found by a proper
authority to be unenforceable, that provision to the extent it is found to be
unenforceable or invalid will be severed and the remainder of the provision and
this Agreement will continue in full force and effect. The Parties shall use
their best efforts to agree upon a valid and enforceable provision as a
substitute for any invalid or unenforceable provision, taking in to account the
Parties’ original intent of this Agreement.
9.11    Construction. Unless the context of this Agreement otherwise requires:
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively; (c)
the terms “hereof,” “herein,” “hereby,” and derivative or similar words refer to
this entire Agreement; (d) the terms “Article,” “Section,” “Exhibit,” or
“clause” refer to the specified Article, Section, Exhibit, or clause of this
Agreement; (e) “or” is disjunctive but not necessarily exclusive; and (f) the
term “including” or “includes” means “including without limitation” or “includes
without limitation.” Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified. The
captions and headings of this Agreement are for convenience of reference only
and in no way define, describe, extend, or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The
language of this Agreement will be deemed to be the language mutually chosen by
the Parties, and no rule of strict construction will be applied against either
Party hereto.
9.12    Third Party Beneficiaries. This Agreement is not intended to confer upon
any non-party any right or remedy hereunder, except as may be received or
created as part of a valid assignment.
9.13    Further Assurances. Each of the Parties agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such additional assignments, agreements, documents, and instruments, that may
be necessary or as the other Party hereto may at any time and from time to time
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




9.14    Counterparts. This Agreement may be signed in counterparts, each and
every one of which will be deemed an original. Facsimile or PDF signatures will
be treated as original signatures.
9.15    Taxes.


(a)    Patheon will bear all taxes (“Tax” or “Taxes”), however designated,
imposed as a result of the provision by Patheon of the Services under this
Agreement for the following:
(i)    income taxes imposed on Patheon arising from Manufacture of the Product
performed at the Facility by its jurisdiction of residence.
(ii)    Tax in the ordinary course of business for purchases made by Patheon in
the course of providing its Services, such as Value Added Tax (“VAT”) and
similar taxes. It does not include taxes paid by Patheon on behalf of or as
agent for Pacira.
(b)    Pacira shall be liable for taxes on its income and non-income that arise
from the provision of Pacira-Supplied Materials and Pacira Manufacturing
Equipment including VAT, customs, and duties. However, the Parties agree that
they will use commercially reasonable efforts to reduce the financial impact for
VAT that may apply.
(c)    If either Party is required to bear a tax, duty, levy or similar charge
pursuant to this Agreement by any state, federal, provincial or foreign
government, including, but not limited to, Value Added Tax, that Party will pay
such tax, duty, levy or similar charge and any additional amounts to the
appropriate taxing authority. Any Tax that Pacira pays, or is required to pay,
but which Pacira believes should properly be paid by Patheon pursuant hereto may
not be offset against sums due by Pacira to Patheon whether due pursuant to this
Agreement or otherwise.




[The remainder of this page is left blank intentionally.]

















 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Technical Transfer and Service Agreement has been
executed by the Parties hereto as of the day and year first written above.
PATHEON UK LIMITED:


PACIRA PHARMACEUTICALS, INC.:
 
 
By:
/s/ James Mullen
 
By:
/s/ David Stack
 
 
 
 
 
Name:
James Mullen
 
Name:
David Stack
 
 
 
 
 
 
 
Title:
CEO
 
Title:
President, CEO and Chairman
 



























































[Signature Page of Technical Transfer and Service Agreement]





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Exhibit 2.1-A
Engineering Approach
The following engineering approach and footprint are intended to generally
depict the engineering approach and the location and approximate size of current
spaces allocated to Pacira. Such engineering approach and footprint shall be
amended to be specifically adapted to the Manufacture of the Product, and the
Parties shall agree upon the engineering approach and definitive footprint,
taking into account parameters such as the exact design of the space, space
classifications, code requirements, equipment, materials, personnel, waste
stream process flows, Equipment sizing and utility requirements.
Manufacturing Suite A-2
A Grade C manufacturing area will be constructed within the current
manufacturing footprint set forth in this Exhibit 2.1-A. This area will be
approximately [**] and accommodate the following:
Grade C changing rooms
Grade D and C material airlocks
Grade C manufacturing suite
Grade C Equipment Preparation area
Grade D washing area
Grade C interconnecting corridors to [**]
The area will house:
[**] manufacturing skids
Vessel farm capable of housing [**]
COP (Cleaning Out of Place) Equipment
CIP (Cleaning in place) skid (which may be located elsewhere in the Facility)
The skids and the associated tanks will be supplied free of charge by Pacira. A
cost for [**] to be used [**] has been included in the Capital Expenditures set
forth in Exhibit 2.1-B.
Manufacturing Suite B-2
A Grade C manufacturing area will be constructed within the current
manufacturing footprint set forth in this Exhibit 2.1-A. This area will be
approximately [**] and accommodate the following:
Grade C manufacturing suite

 
 
 

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Grade C interconnecting corridors to Manufacturing Suite A and the [**] filling
suite
The area will house:
[**] manufacturing skid (approximately [**] scale up of one of the manufacturing
skids located in Manufacturing Suite A-2)
Vessel farm capable of housing [**]
The skids and manufacturing vessels will be supplied free of charge by Pacira. A
cost for [**] has been included in the Capital Expenditures.
Cleaning Out of Place
COP Equipment (supplied by Pacira) will be installed to allow for the cleaning
of the TFF filters and small parts.
Filling
To support filling operations using the existing [**] filler, Patheon shall
provide the following, which are included in the Capital Expenditures:
20mL format Change parts
Replacement autoclave and trolleys
VHP pass box
Modification to the existing grade C prep changing room to make provision for a
vessel holding area for the filling suite,
Labeling, Packaging and Inspection
Engineering solution includes the purchase of a vial labeller and semi-automatic
cartonner, and are included in the Capital Expenditures. Inspection activities
will be conducted in the existing site facilities.
Utilities
The utility requirements for Pacira’s Manufacturing Process have been considered
against the existing site capacity and forecast usage. [**]. [**], and the
following utilities will be provided to assure continuation of supply and are
included in the Capital Expenditures:
Independent, sterilisable WFI storage tank and distribution loop
Independent RO generation plant, PW storage tank and distribution loop
Chiller integrated into the centralised chilled water distribution system





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Waste Treatment
The waste streams associated with Pacira’s Manufacturing Process have been
identified and are included in the Capital Expenditures:
[**] from:
[**] from the manufacturing skid
Liquid waste from the cleaning processes
[**]
Liquid waste with pH ranges outside of allowable discharge limits coming from
the cleaning process will not require additional intermediate storage and
treatment to that currently available onsite.
Items not included in the Engineering Approach:
•
Modification to the fabric of the existing [**] area.

•
Materials and components for trials, qualification and start up activities.

•
Chilling of feed from vessel to filling line. (it is assumed that vials are at
ambient from point of fill and until moved to [**] storage)

•
Disposal of product and solutions that require special handling.

•
Pre-effluent buffer tank for waste to drain.

•
WFI still and CS generator.

•
Fully automated Packaging process.






 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------








Exhibit 2.1-A
Footprint
[**]











 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Exhibit 2.1-B
Capital Expenditures
[**]
The capital requirements are based on the following assumptions:
No modification to the fabric of the existing [**] area is needed.
No pre-effluent buffer tank for waste to drain is needed.
No WFI still or CS generator is needed, as capacity is available at Facility.
Semi-automated packaging process is needed.



 
 
 

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Exhibit 2.1-B


Capital requirements
(Detailed CAPITAL EXPENDITURES)


[**]









 
 

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






Exhibit 2.1-C
Qualification and Validation
The following qualification and validation activities are included in the Base
Fee, and only relates to the 20ml vial.
Equipment Validation
Patheon shall perform qualification and validation activities for any Equipment
used to Manufacture the Product. Preparations and review of protocols and
reports associated with all the planned qualification/validation activities are
included.
Patheon shall perform Equipment trial to confirm compliance of the Equipment
with GMP. The trial would follow the Patheon standard approach.
Patheon shall perform Container Closer Integrity testing; vials will be tested
using media filled units.
Patheon shall perform qualification and validation of the following processes to
ensure sterility assurance with protocols and reports prepared:
•
Stopper sterilization

•
Vial washing machine and depyrogenation tunnel

•
Environmental control

Cleaning Process Verification/Validation
All Equipment will be dedicated and the current cleaning procedures employed by
Pacira will meet the regulatory and internal requirements of the Patheon Swindon
facility. It is assumed that a validated cleaning test method is available and
will be transferred into Patheon laboratories and also that full cleaning occurs
after each campaign (where applicable).







 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Exhibit 2.1-D
Other Transfer Services
The following Transfer Services are included in the Base Fee, unless indicated
otherwise below.
Manufacturing Process
The precise strategy for technology transfer to the manufacturing skids will be
determined between Pacira and Patheon. The Parties agree that this will likely
take the form of a [**] to Manufacture a product that meets the Specifications
and is Manufactured in compliance with the Quality Agreement and the GMP.
Transfer of the process shall include:
For Manufacturing Suite A-2 and Manufacturing Suite B-2:
•
CIP process transfer and validation;

•
COP process transfer, as necessary;

•
SIP process transfer and validation;

•
Bulk product manufacturing process transfer, [**]. [**] will be taken through
the fill process with subsequent QC testing on the product prior to making the
registration batches;

•
[**] transfer and validation;

•
Filling process transfer and validation; and

•
Visual inspection process transfer.

Analytical Methods
Physical methods will be confirmed according to USP/EP specifications or methods
supplied by Pacira. For each specific analytical method to be transferred, a
protocol with pre-defined acceptance criteria will be prepared and agreed with
Pacira, and only upon the successful [**] completion and approval of the
associated protocol and report, the method will be deemed successfully
transferred.
Patheon will validate Microbiological USP/EP test methods required for
bioburden, endotoxin and sterility testing.







 
 

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




It is assumed that Patheon currently have the required analytical equipment on
site to perform the required testing. If any new equipment is needed then this
is will be priced separately and paid by Pacira.
Bulk Media Simulation and Fill Runs
[**]. Media runs must be completed prior to Manufacture of registration batches.
Registration Batches and Stability Testing
Once a Product that meets the Specifications and Marketing Authorization can be
made on the manufacturing skids, a minimum of [**] followed by [**] registration
batches shall be manufactured from [**]. Patheon shall perform full QC release
testing on such batches, and place such batches at normal and accelerated
stability conditions in compliance with the Quality Agreement. [**] stability
data will be required for regulatory submission. [**].
Stability Testing
Based on the information provided by Pacira the estimate per time point, per
batch per condition is [**]. For the registration batch study it is assumed that
multiple batches and conditions can be tested at the same time on the same HPLC
runs and the total price for this study is estimated to be [**]. Patheon will
make a detailed assessment and supply an accurate revised price for this work on
provision of the full testing specification and analytical methods.


Process Validation Manufacturing
The precise strategy for Process Validation will be determined between Pacira
and Patheon. Fees to support process validation are included in the Base Fee.
Patheon shall conduct the Process Validation in no more than [**] for each
manufacturing skid. Patheon shall Manufacture Process Validation batches
according to GMP, suitable for commercial distribution. If the Process
Validation batches result in saleable Product used by Pacira for commercial
distribution, such batches will be released by Patheon subject solely to the
terms and conditions of the Manufacturing and Services Agreement and Pacira will
pay any applicable Product Fees in accordance with the terms and conditions of
the Manufacturing and Supply Agreement.
Container Closure Integrity - Microbial Intrusion Test
Patheon shall conduct Container Closure Integrity testing by micro ingress,
using media filled units, in compliance with the Quality Agreement.
Visual Inspection
Patheon will perform and assessment on the visual inspection for the process
along with Pacira and could provide specific validation activities.
[**].





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Regulatory Management or Documentation Support
To the extent requested by Pacira and agreed to by the Parties as an Additional
Service, Patheon shall provide assistance in the preparation of CMC sections for
the product filing. A [**] hourly billing rate shall be charged by Patheon for
such regulatory services. In addition, a clerical hourly billing rate of [**]
would be charged if Pacira requests the provision of additional project
documentation that would not typically be provided as part of the Base Fees.


Key Technical Assumptions


The following technical assumptions apply to the production of process
validation batches of EXPAREL® and the Materials used therein:
1.1    Manufacturing:
(a)
Batch Size – The batch size will equal approximately [**]. From Manufacturing
Suite A, the batch will be produced by [**] of [**] bulk product, and from
Manufacturing Suite B, by producing [**] of bulk product.

(b)
Product sterilization, filling process, and sealing – The Pacira Manufacturing
Process will utilize the “Pacira Skid” system. Bulk manufacturing and sealing
will be [**]. Empty vials will be washed and depyrogenated using an in line
washing and tunnel machine prior to filling vials. The Pacira Manufacturing
Process does not require [**].

(c)
Hold times – Bulk vessels will be maintained at [**] degrees prior to filling.
Only standard light protection is employed and that no special precautions are
required during formulation, filling, and inspection.

(d)
Visual Inspection – 100% vials visual inspection is carried out manually Defect
characteristics and AQL limits will be agreed and defined for the product units
in the Quality Agreement.

(e)
Finished product storage – Finished Product will be stored at [**]. temperature.
Patheon has not made consideration for the expansion of current [**] capacity.

1.2    Market Supply – Transfer Services are for [**] only.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




1.3    Packaging:
(a)
Primary Packaging components:

Component
Specification
Manufacturer / Supplier
Vial
USP Type 1 glass vial, 20-mL, 13-mm neck
[**]
Stopper
Grey butyl rubber stopper, 13-mm,
Manufacturer:
[**]
Supplier:
[**]
Seal
13-mm aluminum flip-up, tear-off seal with a polypropylene flip-off cap
[**]

(b)
Secondary Packaging – Bulk labelled vials only.

1.4     Testing:
(a)
The API will only require ID testing

(b)
QC test methods are fully validated and robust at the time of commercial
manufacture.

(c)
Micro testing on the finished product has been included.

(d)
Testing labor may be subject to change after the final agreement on testing
specifications and requirements.








 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Exhibit 2.1-E
Timeline
[**]

















 
 

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






Exhibit 2.1-F
Equipment
(i)    Pacira shall be responsible for the design (subject to Section (vi)
below) and for the cost of procurement, installation, commissioning and
validation of process equipment necessary to Manufacture the bulk EXPAREL®
Product in Manufacturing Suite A-2 and Manufacturing Suite B-2 (the “Pacira
Manufacturing Equipment”). The Pacira Manufacturing Equipment consists of [**].
(ii)    Patheon shall be responsible for the procurement of any equipment, other
than the Pacira Manufacturing Equipment, necessary to Manufacture the Product,
including filling, packaging, labeling, testing, clean and dirty utilities,
waste handling systems and all building infrastructure (the “Patheon
Manufacturing Equipment”).
(iii)    Title to all Pacira Manufacturing Equipment and the Pacira Purchased
Patheon Manufacturing Equipment will be held by Pacira or a Pacira Affiliate.
Title to all Patheon Manufacturing Equipment except Pacira Purchased Patheon
Manufacturing Equipment will be held by Patheon.
(iv)    As of the Effective Date, some of the Patheon Manufacturing Equipment
requires additions/upgrades in order to prepare for the Manufacturing of the
Product. Pacira shall be responsible for the costs of such additions/upgrades,
in accordance with Exhibit 2.1-B. Pacira shall own any Patheon Manufacturing
Equipment added and paid for by Pacira hereunder which is reasonably capable of
separation, and can practically and sensibly be separated, from the Facility or
other equipment at the Facility at the date of termination of this Agreement
(“Pacira Purchased Patheon Manufacturing Equipment”).
(v)    As of the Effective Date, the Patheon Manufacturing Equipment includes a
[**] filling line. The [**] filling line shall be used [**] to Manufacture the
Product during the Term commencing on the date of commercial Manufacture
pursuant to the Manufacture and Supply Agreement. Prior to first fill on the
[**] pursuant hereto and thereafter, Patheon shall have in place a risk
mitigation plan in the event that the [**] is not operational or sufficient to
fulfill those Pacira Purchase Orders which Patheon is obliged to accept pursuant
to Section 2.3(c) of the Manufacturing and Supply Agreement. Prior to first fill
on the [**] pursuant hereto, Patheon shall provide a copy of such risk
management plans to Pacira for Pacira’s review and approval (which shall not be
unreasonably withheld).
(vi)    With respect to all Equipment, Patheon shall provide engineering project
management and process validation, qualification support, installation and
commissioning services, in consideration for the payments set forth in Exhibit
2.1-B. While Pacira shall be responsible for the design and ordering [**],
Patheon shall actively participate in the design process and after such
Equipment is delivered in the United Kingdom, Patheon shall manage the
installation, commissioning and validation activities of such Equipment.
Notwithstanding Section (i) above,







 
 

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




[**] are not considered specific to Pacira’s Manufacturing Process and can be
designed and ordered by either Party based on mutual agreement.
(vii)    During the Term, Pacira shall be responsible for additions and
replacement cost of any Pacira Manufacturing Equipment or any Pacira Purchased
Patheon Manufacturing Equipment. Once the initial additions/upgrades to the
Patheon Manufacturing Equipment have been paid by Pacira, Patheon shall be
responsible for any other additions and replacement cost of any Patheon
Manufacturing Equipment.
(viii)    During the Term, Patheon shall, at its sole cost and expense, subject
to this subsection (viii), provide all Maintenance for the Equipment and
Facilities. Notwithstanding the foregoing, with respect to the Pacira
Manufacturing Equipment and the Pacira Purchased Patheon Manufacturing
Equipment, Maintenance does not include the cost of spare parts, Equipment
breakdowns caused by any reason outside of Patheon’s reasonable control, or
specialized maintenance services not within Patheon’s technical expertise or
that requires specialist equipment, in each case where Patheon is required to
utilize a third-party contractor. Patheon’s costs associated with such spare
parts and third-party contractors will be reimbursed by Pacira as a Bill Back
Item. Patheon shall not be liable for ordinary wear and tear of the Pacira
Manufacturing Equipment and Pacira Purchased Patheon Manufacturing Equipment;
Patheon shall only be liable for the repair or replacement of any damage caused
to such Equipment where such damage arises due to its negligence or willful
misconduct. Throughout the Term of this Agreement, Patheon shall maintain
casualty insurance on Pacira Manufacturing Equipment and Pacira Purchased
Patheon Manufacturing Equipment in the amount equal to at least the depreciated
value of such Equipment.
(ix)    The Parties shall provide their commercially reasonable commercial
efforts to minimize the costs of procurement, transportation, installation and
commissioning of the Equipment. Patheon shall provide Pacira with quotes and
copies of all applicable invoices from vendors, for the costs of procurement,
transportation, installation, and commissioning of the Equipment, and in no
event such costs shall exceed the amounts indicated in Exhibit 2.1-B by more
than [**], unless otherwise agreed by the Parties. In order to obtain, and prior
to obtaining, any reimbursement of costs hereunder, Patheon must obtain prior
written approval from Pacira and provide Pacira with quotes and invoices,
including copies of all applicable invoices from vendor(s), for the supply,
transportation, installation, and commissioning of the Equipment.
(x)    For changes to the Specifications, Pacira’s Manufacturing Process, the
Equipment, the Services to be provided hereto or the formulation of the Product
that are required by Applicable Law (collectively, “Required Manufacturing
Changes”), Patheon and Pacira shall cooperate to promptly make such changes
within the required timeline.
(xi)    For changes to the Specifications, Pacira’s Manufacturing Process, the
Equipment, the Services to be provided hereto or the formulation of the Product
that are not Required Manufacturing Changes (collectively, “Discretionary
Manufacturing Changes”), Patheon and Pacira must each agree to any Discretionary
Manufacturing Changes and shall cooperate in making such changes, and each
agrees that it shall not unreasonably withhold or delay its consent to such
Discretionary Manufacturing Changes.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




(xii)    Notwithstanding the foregoing, all internal and external costs,
including, without limitation, costs of obsolete Materials, work-in-process and
Product (1) associated with Required Manufacturing Changes shall be borne by
[**], and (2) all such costs associated with Discretionary Manufacturing Changes
shall be agreed between the Parties; provided that, in each case, all such costs
shall be commensurate with costs common in the industry for the types of changes
being made.
(xiii)    In the event that Pacira changes the Specifications, Pacira’s
Manufacturing Process, the Equipment, the Services to be provided hereto or the
formulation of the Product, or consents to any change by Patheon, Patheon shall
provide to Pacira any such documentation or other information with respect
thereto as they relate to the Transfer Services as Pacira may reasonably request
in order to obtain or maintain any Regulatory Approval or comply with GMP or
other Applicable Law.





 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------






Exhibit 2.2-A
Base Fees
Patheon will charge the monthly Base Fee per Manufacturing Suite, as set forth
below.
[**]
Services included in the scope of the Base Fees and services which may
constitute Bill Back Items and Additional Services are further defined in
Schedule 2.1(a) of the Manufacturing and Supply Agreement.


The Base Fee stated herein is calculated as at the [**]. The Base Fee will be
adjusted on [**] to reflect any increase in the UK RPIJ: All Items Index
published by the Office for National Statistics (as published at www.ons.gov.uk)
during the previous 12 months.











 
 



[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Exhibit 2.2-B
Payment Schedule for Process and Validation Fees
[**]











 
 

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------




Exhibit 4.2
Patents
[**]







 
 

[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.